Citation Nr: 0926448	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  03-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional in Providence, Rhode 
Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right knee disability.

2.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the left knee during the period 
prior to February 3, 2003.

3.  Entitlement to a disability rating in excess of 20 
percent for status post medial meniscectomy of the left knee 
during the period from May 1, 2002, through February 2, 2003.

4.  Entitlement to a disability rating in excess of 30 
percent for status post meniscectomy and hemiarthroplasty of 
the left knee during the period beginning April 1, 2004.





REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

The Veteran testified at a videoconference hearing chaired by 
the undersigned Veterans Law Judge in July 2006, and accepted 
such hearing in lieu of an in-person hearing.  See 38 C.F.R. 
§ 20.700(e).  A transcript of the hearing is associated with 
the claims files.

These matters were remanded to the originating agency in 
September 2006 for further development.



FINDINGS OF FACT

1.  The Veteran's right knee disability includes arthritis 
that is manifested by limitation of motion, but flexion is 
not limited to less than 45 degrees and extension is not 
limited to more than 5 degrees.

2.  The Veteran's right knee disability is also manifested by 
instability that more nearly approximates slight than 
moderate. 

3.  During the period prior to February 3, 2003, the 
Veteran's left knee arthritis was manifested by limitation of 
motion, but flexion was not limited to less than 45 degrees 
and extension was not limited to more than 5 degrees.

4.  During the period from May 1, 2002, through February 2, 
2003, status post meniscectomy of the left knee was 
manifested by instability that more nearly approximated 
moderate instability than severe instability.

5.  During the period beginning April 1, 2004, the Veteran's 
left knee disability has not been productive of severely 
painful motion or weakness in the affected extremity, 
limitation of flexion to less than 45 degrees, limitation of 
extension to more than 10 degrees, or more than slight 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for a right knee disability manifested by 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5258, 5260, 5261 (2008).

2.  The criteria for an initial disability rating of 10 
percent, but not higher, for a right knee disability 
manifested by instability have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257 
(2008).


3.  The criteria for an initial disability rating in excess 
of 10 percent for arthritis of the left knee during the 
period prior to February 3, 2003, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 5261 
(2008).

4.  The criteria for a disability rating in excess of 20 
percent for status post medial meniscectomy of the left knee 
during the period from May 1, 2002, through February 2, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2008).

5.  The criteria for a disability rating in excess of 30 
percent for status post medial meniscectomy and 
hemiarthroplasty of the left knee during the period beginning 
April 1, 2004, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5055, 5256, 5261, and 5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an initial disability rating in excess 
of 10 percent for a right knee disability, an initial 
disability rating in excess of 10 percent for arthritis of 
the left knee during the period prior to February 2, 2003, a 
disability rating in excess of 20 percent for status post 
medial meniscectomy of the left knee during the period from 
May 1, 2002, through February 2, 2003, and a disability 
rating in excess of 30 percent for left knee disability 
beginning April 1, 2004.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in December 2001, January 2005, March 2006, June 2008, 
and January 2009.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claims.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical 
records, and Social Security Administration (SSA) records.  
Moreover, the Veteran has been afforded several VA 
examinations in response to his claims.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate either claim.  
The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claims were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Arthritis due to trauma is rated as degenerative arthritis.  
38 U.S.C.A. § 4.71a, Diagnostic Code (DC) 5010.  DC 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

DC 5257 provides ratings for impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated as 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated as 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated as 30 percent 
disabling.  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, DC 5259.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5258.

Knee replacement is rated under DC 5055.  Under DC 5055, 30 
percent is the minimum rating.  Chronic residuals, consisting 
of severely painful motion or weakness in the affected 
extremity, are rated at 60 percent.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. 
§ 4.71a, DC 5055.

Ankylosis of a knee warrants a 30 percent evaluation if it is 
at a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Ankylosis of a knee warrants a 40 
percent evaluation if it is in flexion between 10 and 20 
degrees or a 50 percent evaluation if it is in flexion 
between 20 and 45 degrees.  Extremely unfavorable ankylosis 
of a knee at an angle of 45 degrees or more warrants a 60 
percent evaluation.  38 C.F.R. § 4.71a, DC 5256. 

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5262.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  However, the symptomatology of 
limitation of range of motion is contemplated in the rating 
criteria of DC 5259.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 
14, 1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004 
(September 17, 2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.

By way of rating actions, the Veteran was granted service 
connection for left knee arthritis and a right knee 
disability, with initial ratings of 10 percent for each. 

Private treatment records dated from March 2001 to December 
2001 indicate that the Veteran injured his right knee and was 
noted to have had significant laxity in March 2001.  He 
underwent a partial medial and lateral meniscectomy in April 
2002, and a right knee anterior cruciate ligament (ACL) 
reconstruction in June 2001.

December 2001 private treatment records indicate that the 
Veteran's right knee was doing very well and causing no pain, 
that there had been no episodes of instability on the right, 
and that any anterior medial joint pain was gone.  It was 
also noted that his left knee continued to be problematic, 
that he reported that his left knee gave out sometimes and 
felt very loose when he walked, and that he had daily aching 
with active sharp pains in the left knee.  On examination, 
the right knee showed mild effusion, range of motion was from 
0 to 130 degrees.  There was no joint line tenderness, stable 
Lachman's and anterior drawer, stable collateral ligaments 
and posterior drawer, and negative McMurray's.  The left knee 
showed mild effusion, range of motion from 0 to 130 degrees, 
mid medial joint line tenderness with a negative McMurray's 
test, and positive Lachman's and anterior drawer.  The 
Veteran was noted to have had negative posterior drawer and 
stable collateral ligaments.  He was diagnosed as having 
right knee status post ACL reconstruction and shrinkage doing 
well, failed ACL reconstruction of the left knee, and mild to 
moderate osteoarthritis.  

The Veteran was afforded a VA examination in March 2002.  On 
that examination, the right knee had one centimeter valgus 
varus abnormal motion and the grind test was very positive.  
In the left knee, grind test was negative, and there were no 
abnormal motions.  It was noted that the Veteran's knee 
problems came from injuries to cartilage and cruciate 
ligaments.

A May 2002 independent medical evaluation indicates that the 
Veteran complained of some feeling of instability about the 
right knee and pain on either side of the midline with 
activity.  It was noted that squatting was done to 50 percent 
with difficulty.  Left knee flexion was to 130 degrees, right 
knee flexion was to 150 degrees, and extension of both knees 
was to 0 degrees.  There was no crepitation upon extension, 
flexion, or patellar grinding.  Anterior drawer and Lachman 
were positive on the right, and joint stability was normal in 
medial, lateral and posterior drawer.  Extensor and flexor 
muscle strength was normal bilaterally.  It was noted that 
the range of motion of the right knee was within normal 
limits, that there was no medial or lateral instability, but 
that there was some anterior and posterior instability.  

May 2002 private treatment records indicate that the Veteran 
had been doing reasonably well since his left knee surgery.  
Range of motion was from 0 to 120 degrees, Lachman's showed a 
good, firm end point, and anterior and posterior drawer were 
stable.  Collateral ligaments were stable, and the Veteran 
had some mild tenderness and crepitus during motion over the 
lateral portal. 

On a June 2002 VA examination, the Veteran was noted to have 
been wearing braces with hinges on both knees to provide 
stability.  He was noted to have full extension bilaterally, 
and flexion of 122 degrees on the right and 125 degrees on 
the left, with crepitus on movement of the left knee, and no 
ligamentous instability in the collateral ligaments of either 
knee.  Lachman's showed approximately three millimeters of 
excursion of the left knee, and manipulation of the patella 
caused pain in the left knee.  X-rays showed narrowing of the 
medial joint surfaces of both knees.  The Veteran was 
diagnosed as having status post internal derangement of the 
left knee manifested by narrowing of the medial joint 
compartments of the knee, and ACL repair of the left knee 
with some residual positive Lachman's test, pain and 
crepitus.  The Veteran was also diagnosed as having status 
post internal derangement of the right knee manifested by the 
narrowing of the medial joint space of the right knee, and 
degenerative joint disease of both knees secondary to torn 
menisci and instability.  It was noted that the Veteran had 
to wear braces on both the knees for stability.

June and September 2002 private treatment notes indicate that 
the Veteran denied any significant swelling or instability in 
the left knee, that range of motion was from 0 to 130 degrees 
on the right and from 0 to 120 degrees on the left.  Effusion 
was mild to moderate, there was no crepitus, and Lachman and 
anterior and posterior drawer were stable.  Medial collateral 
ligament (MCL) and lateral collateral ligament (LCL) were 
also stable, McMurray's produced mild lateral joint pain, and 
patellar tracking and alignment were normal.

December 2002 VA treatment notes indicate that the Veteran 
had range of motion from 0 to 130 degrees on the right and 
from 0 to 125 degrees on the left, minimal effusion, and 
moderate to marked crepitus.  He also had minimal laxity to 
Lachman's test, anterior drawer 1+, posterior drawer 
negative, and stable MCL and LCL.  McMurray's reproduced pain 
but not popping.  

The Veteran underwent a hemiarthroplasty of the left knee, 
which was assigned a 100 percent from February 2, 2003, to 
March 31, 2004.

A January 2004 SSA determination letter indicates that the 
Veteran was found to be unable to perform his past relevant 
work due to his knee disabilities, and that the Veteran did 
not have skills which were transferable to work within his 
residual functional capacity.  The determination letter also 
indicates that based on the Veterans' residual functional 
capacity and vocational factors, there were no jobs existing 
in significant numbers which he could perform.  The 
determination letter furthermore indicates the findings that 
the Veteran had residual functional capacity to occasionally 
climb, stoop and balance, but not to kneel, crouch or crawl.  
He could understand and carry out only short and simple 
instructions and perform only unskilled and low stress work.  
He could stand and walk without interruption for one hour, 
and he could perform the exertional demands of light work or 
work which required maximum lifting of twenty pounds. 

The Veteran was afforded a VA examination in June 2005.  The 
Veteran reported bilateral knee pain, buckling, and swelling, 
but with no redness or locking.  On that examination, it was 
noted that the knees were symmetrical.  There were a slight 
anterior left knee deformity and bilateral crepitus, but no 
swelling, effusion, or erythema.  He walked with a slight 
limp.  The right leg flexed from 0 to 130 degrees, with pain 
through the range of motion, and left leg range of motion was 
from 0 to 115 degrees with pain through the range of motion.  
Varus and valgus testing was negative, but the Veteran had a 
mildly positive right anterior posterior drawer, a negative 
McMurray's, and negative pinch test.  On repetitive use 
testing, the Veteran was able to do 12 out of 20 repetitions 
with a two pound weight on his ankle, and he had pain but no 
weakness, fatigue, or lack of endurance.  With the right leg, 
the Veteran was able to do 20 out of 20 repetitions with a 
two-pound weight on his ankle, and there was no pain, 
weakness, fatigue, or lack of endurance.  The Veteran was 
diagnosed as having status post left hemiarthroplasty of the 
left knee and right knee ACL reconstruction with degenerative 
joint disease.

A September 2005 independent medical evaluation indicates 
that the Veteran walked with an antalgic gait.  Examination 
of the left lower extremity revealed obvious atrophy of his 
quads, and that he had fluid in his knee, medial instability 
on testing, and a slight increase in his drawer sign on the 
left as compared to the right.  The examining physician 
opined that the Veteran was capable of working in a sedentary 
type of occupation with no long periods of walking or 
standing.  

A June 2006 private outpatient note indicates that the 
Veteran had normal bulk and tone in the lower extremities, 
mild genu valgum appreciated and between Grade I and Grade II 
valgus laxity in both knees with Grade II edema or 
ballottement appreciated.  General lower extremity strength 
was 5/5, and there was no instability with anterior or 
posterior drawer testing. 

During his July 2006 Board hearing, the Veteran testified 
that his left knee was in constant pain with walking, 
sitting, squatting, or anything using the left leg, that the 
strength was diminished, and that it was unstable.  He also 
testified that the right knee was in constant pain, that it 
locked, and that he could not work and was on 100 percent 
Social Security disability because of his knees.  He 
furthermore testified that he could do light housework, 
dusting, and cleaning up, but could not stand for any length 
of time.

The Veteran was afforded a VA examination in January 2009.  
It was then noted that the Veteran walked with a marked limp.  
With respect to the left knee, the Veteran complained of 
giving way, instability, stiffness, weakness, incoordination, 
decreased speed of motion, episodes of dislocation or 
subluxation several times a week, and locking episodes one to 
three times a month.  With respect to the right knee, the 
Veteran reported no giving way or instability, but reported 
pain, stiffness, weakness, incoordination, popping, weekly 
episodes of dislocation or subluxation, and no locking 
episodes.  The Veteran also reported being unable to stand 
for more than a few minutes, and being unable to walk more 
than a few yards.  On examination of both knees, the Veteran 
had crepitus, effusion, crepitation, clicks or snaps, 
grinding, and patellar abnormality, but no instability.  
Range of motion for the left knee was flexion to 115 degrees, 
and extension limited by 5 degrees, with objective evidence 
of pain with active motion.  After repetitive motion, there 
was objective evidence of pain, and range of motion was 
limited to 110 degrees of flexion and -10 degrees of 
extension.  Right knee flexion was to 115 degrees, extension 
was to 0 degrees, with objective evidence of pain.  After 
repetition, right knee flexion was to 95 degrees, and 
extension was to -5 degrees.  There was noted to be no joint 
ankylosis.  It was noted that the Veteran's knee disabilities 
were productive of impact on occupational activities, 
including decreased mobility, problems with lifting and 
carrying, weakness or fatigue, and pain.  

Analysis

After reviewing the record, the Board finds the following: 
(1) separate initial disability ratings of 10 percent, but no 
more, for the Veteran's right knee disability based on 
arthritis and instability of he knee are warranted; (2) an 
initial rating in excess of 10 percent for arthritis of the 
left knee during the period prior to February 2, 2003, is not 
warranted; (3) a disability rating in excess of 20 percent 
for status post medial meniscectomy of the left knee during 
the period from May 1, 2002, through February 2, 2003 is not 
warranted; and (4) beginning April 1, 2004, a disability 
rating in excess of 30 percent is not warranted for the 
Veteran's left knee disability.

First, initial disability ratings of 10 percent, but no more, 
for the Veteran's right knee disability based on arthritis 
and instability of the knee are warranted.  The Veteran's 
right knee disability is productive of arthritis, shown by X-
ray evidence.  However, the most to which the Veteran's right 
knee flexion has ever been noted to be limited has been to 95 
degrees, and the most to which extension has been limited has 
been to 5 degrees, which was after repetition on the January 
2009 VA examination.  Thus, even considering functional loss 
due to pain, weakness, excess fatigability, incoordination, 
or other factors, flexion is not limited to less 45 degrees 
and extension is not limited to more than 5 degrees.  
Therefore, the Veteran's right knee disability does not 
warrant a disability rating in excess of 10 percent under DC 
5260 or a compensable rating under DC 5261.

However, a separate disability rating of 10 percent for 
slight lateral instability of the knee is warranted.  The 
Veteran was noted to have had right knee instability on his 
March 2002 VA examination, May 2002 independent medical 
evaluation, June 2005 VA examination, and June 2006 private 
outpatient note.  However, such instability was shown to more 
closely approximate slight instability than moderate 
instability.  In May 2002, the Veteran was noted to have no 
medial or lateral instability, but some anterior and 
posterior instability; on the June 2005 VA examination, varus 
and valgus testing were negative, but the Veteran was noted 
to have a mildly positive right anterior posterior drawer.  
The Veteran has never been shown to have more than mild 
instability of the right knee on examination.  Thus, a 
separate disability rating of 10 percent, but no more, is 
warranted for the Veteran's right knee instability under DC 
5257.

Second, an initial rating in excess of 10 percent for 
arthritis of the left knee during the period prior to 
February 3, 2003, is not warranted.  Prior to February 3, 
2003, the most to which the Veteran's left knee flexion was 
ever noted to be limited was to 120 degrees, and extension 
was never noted to be limited.  Thus, even considering 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other factors, the Veteran's left knee 
arthritis approximates neither limitation of flexion to 45 
degrees or less nor and nor limitation of extension to 10 
degrees or more.  Therefore, the Veteran's left knee 
arthritis does not warrant a disability rating in excess of 
10 percent under DC 5260 or a compensable rating under DC 
5261.

Third, a disability rating in excess of 20 percent for status 
post medial meniscectomy of the left knee during the period 
from May 1, 2002, through February 2, 2003 is not warranted.  
From May 1, 2002, through February 2, 2003, prior to his 
arthroplasty, the Veteran was noted to have had instability 
of the left knee.  However, such instability did not more 
closely approximate severe instability than moderate 
instability.  May 2002 private treatment records indicate 
that Lachman's showed a good, firm end point, anterior and 
posterior drawer were stable, and collateral ligaments were 
stable.  On the June 2002 VA examination, there was noted to 
be no ligamentous instability in the collateral ligaments of 
the knee and Lachman's showed approximately three millimeters 
of excursion of the left knee, which was noted to indicate 
"some" residual positive Lachman's test.  June and 
September 2002 private treatment notes indicate that the 
Veteran denied any significant swelling or instability in the 
left knee, Lachman's and anterior and posterior drawer were 
stable, and MCL and LCL were stable.  December 2002 VA 
treatment notes indicate that the Veteran had minimal laxity 
to Lachman's test, anterior drawer 1+, posterior drawer 
negative, and stable MCL and LCL.  Thus, the evidence does 
not show any more than moderate instability of the left knee 
during the period from May 1, 2002, through February 2, 2003.  
Accordingly, a disability rating in excess of 20 percent 
under DC 5257 is not warranted during this period.

Fourth, beginning April 1, 2004, a disability rating in 
excess of 30 percent is not warranted for the Veteran's left 
knee disability.

The Veteran's left knee hemiarthroplasty residuals do not 
warrant a disability rating of 60 percent under DC 5055.  
While such left knee hemiarthroplasty residuals are 
productive of painful motion and weakness, the record does 
not reflect that they have been productive of the severely 
painful motion or weakness in the affected extremity 
contemplated under DC 5055.  On a June 2005 VA examination, 
gait was with a slight limp.  The left leg range of motion 
was from 0 to 115 degrees with pain through the range of 
motion, on repetitive use testing the Veteran was able to do 
12 out of 20 repetitions with a two pound weight on his 
ankle, and he had pain but no weakness, fatigue, or lack of 
endurance.  The September 2005 independent medical evaluation 
report indicates that the Veteran walked with an antalgic 
gait, and that examination of the left lower extremity 
revealed obvious atrophy of his quads; however, a June 2006 
private outpatient note indicates that the Veteran had normal 
bulk and tone in the lower extremities.  On a January 2006 VA 
examination, after repetitive motion, there was objective 
evidence of pain, and range of motion was limited to 110 
degrees of flexion and -10 degrees of extension.  At that 
time it was noted that the Veteran's knee disabilities were 
productive of impact on occupational activities including 
decreased mobility, problems with lifting and carrying, 
weakness or fatigue, decreased strength, and pain.

Thus, while the Veteran's left knee hemiarthroplasty 
residuals are productive of painful motion, weakness, and 
functional disability, the record does not reflect that they 
have been productive of the severely painful motion or 
weakness.  

Also, if the components of the disability were separately 
rated, it would not result in the assignment of a combined 
rating in excess of 30 percent.  As discussed above, none of 
the evidence pertinent to this period shows that flexion of 
the knee has been limited to less than 45 degrees or that 
extension of the knee has been limited to less than 10 
degrees.  Therefore, the limitation of motion would not 
warrant more than a 10 percent rating under DC 5260 and a 10 
percent rating under DC 5261.  In addition, separate ratings 
on the basis of limitation of motion and frequent episodes of 
locking (DC 5258)are not permitted because the symptomatology 
and functional impairment overlap.  See  Esteban v. Brown, 6 
Vet. App. 259, 262).  
 
The instability contemplated by DC 5257 is separate and 
distinct from the functional impairment contemplated by DCs 
5258, 5260, and 5261.  The record reflects instability of the 
left knee during this time period, but that such instability 
has been slight.  The Veteran testified at his July 2006 
Board hearing that he suffered from left knee instability.  
Also, a September 2005 independent medical evaluation report 
indicates medial instability on testing, and a slight 
increase in the drawer sign on the left as compared to the 
right.  Furthermore, a June 2006 private outpatient note 
indicates that the Veteran had between Grade I and Grade II 
valgus laxity in both knees.  Thus, the instability would not 
warrant a rating in excess of 10 percent.

If the disability were assigned 10 percent ratings under DCs 
5257, 5260 and 5261, or a 20 percent rating under DC 5258 and 
a 10 percent rating under DC 5257, the combined rating would 
not be in excess of 30 percent.      

Finally, the Board notes that none of the evidence shows that 
the Veteran has had ankylosis of the knee or nonunion of the 
tibia or fibula.

Consideration has been given to assigning staged ratings; 
however, at no time during the periods in question have the 
Veteran's disabilities warranted more than the ratings that 
have been assigned, to include the separate rating for right 
knee instability granted in this decision.  See Fenderson v. 
Brown, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b). 

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the Veteran's contentions regarding 
how his knee disabilities have affected his employment.  It 
also acknowledges the January 2004 SSA determination 
indicating that the Veteran was unable to perform his past 
relevant work due to his knee disabilities, that the Veteran 
did not have skills which were transferable to work within 
his residual functional capacity, and that based on the 
Veteran's residual functional capacity and vocational 
factors, there were no jobs existing in significant numbers 
which he could perform.

The Board does not doubt that the Veteran's left and right 
knee disabilities have impacted his ability to work.  In 
fact, the Veteran was granted a 100 percent rating for an 
extended period of time because of his need for convalescence 
following the left knee arthroplasty.  In addition, the 
assigned schedular ratings reflect that the disabilities are 
productive of impairment in earning capacity.

In addition, the record reflects that the Veteran has not 
required frequent hospitalizations for the disabilities and 
that the manifestations of his disabilities are contemplated 
by the schedular criteria.  In short, there is no indication 
in the record that the average industrial impairment from the 
Veteran's disabilities would be in excess of that 
contemplated by the assigned ratings.

Moreover, to the extent that the Veteran argues, and that the 
record shows, that limitations caused by his knee 
disabilities have negatively affected his ability to work 
given his past relevant work, skills transferable to work 
within his residual functional capacity, and vocational 
factors, the Board notes that when the RO or Board evaluates 
whether the criteria in the rating schedule adequately 
correspond to the symptomatology and severity of a claimant's 
disability, § 3.321(b)(1) does not contemplate or require a 
calculation of the income that may not have been realized 
because of a service-connected disability.  Thun, 22 Vet. 
App. at 117.  Rather, it requires an assessment of whether 
the veteran's schedular disability rating adequately 
contemplates the average impairment in earning capacity from 
the veteran's disability.  Id. at 116 (explaining that, 
"given that the average impairment in earning capacity is 
the standard, within the current rating schedule, many 
veterans receiving benefits may experience a greater or 
lesser impairment of earning capacity than average as a 
result of their disability," but that, "extraschedular 
consideration cannot be used to undo the approximate nature 
that results from the rating system based on average 
impairment of earning capacity authorized by Congress.").

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the Veteran's claims for extra-schedular consideration.


							(CONTINUED ON NEXT PAGE)


ORDER

The Board having determined that the Veteran's right knee 
disability warrants a 10 percent rating for arthritis with 
limitation of motion and a separate 10 percent rating for 
instability, the benefit sought on appeal is granted to this 
extent and subject to the criteria governing the award of 
monetary benefits.

An initial disability rating in excess of 10 percent for 
arthritis of the left knee during the period prior to 
February 3, 2003, is denied.

A disability rating in excess of 20 percent for status post 
medial meniscectomy of the left knee during the period from 
May 1, 2002, through February 2, 2003, is denied.

Entitlement to a disability rating in excess of 30 percent 
for status post meniscectomy and hemiarthroplasty of the left 
knee during the period beginning April 1, 2004, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


